Citation Nr: 0940901	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  90-48 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1969.

By decision dated in June 2007, the Department of Veterans 
Affairs (VA) Board of Veterans Appeals (Board) denied 
multiple claims to include service connection for 
hypertension, claimed as secondary to headaches.  The 
procedural history pertaining to those issues and the matter 
at hand was at length in that decision and will not be 
repeated herein.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

In an April 2009 Joint Motion for Partial Remand, the 
Appellant and the VA Secretary (the Parties) stated that the 
Veteran had abandoned prior claims of entitlement to a rating 
in excess of 20 percent for defective vision from May 25, 
1994 to January 31, 2006, entitlement to an increased rating 
for inactive chorioretinitis of the left eye with scarring, 
active chorioretinitis of the right eye with conjunctivitis 
and entitlement to an increased rating for headaches.  The 
Parties requested that the Court not disturb the portion of 
the Board decision that restored a 20 percent evaluation for 
defective vision due to bilateral chorioretinitis. 

By Order dated in May 2009, the Court vacated the Board's 
decision with respect to the issue of entitlement to service 
connection for hypertension, claimed as secondary to service-
connected hypertension, and remanded the matter to the Board 
for compliance with the conclusions and instructions in the 
April 2009 Joint Motion for Partial Remand.

The Board observes that in correspondence dated in June 2009, 
the Veteran raises concerns relative to clear and 
unmistakable error in a 1969 rating determination.  This 
matter is referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
St. Petersburg, Florida Regional Office (RO) via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran contends that he has hypertension that was caused 
or aggravated by service-connected headaches.  

At the outset, review of the record discloses that the 
Veteran has not been provided adequate notice of the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) with respect to the issue currently on 
appeal.  The VCAA and its implementing regulations require 
that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits, 
as well as specific notice regarding information or evidence 
required to substantiate a claim. See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The record reflects that the 
RO has sent several VCAA notice letters to the veteran, but 
none specifically addresses hypertension as secondary to 
service-connected headaches.  The Veteran must be given the 
required notice with respect to this issue on appeal.  
Accordingly, the case must be remanded in order to comply 
with the statutory requirements of the VCAA.

The Board observes that in the April 2009 Joint Motion for 
Partial Remand, the Parties sought to vacate the Board's June 
2007 decision on the issue of service connection for 
hypertension on the basis that VA did not provide an adequate 
statement of reasons and bases in support of its 
determination in this regard.  It is contended, in essence, 
that VA failed to adequately explain why it favored a July 
2005 medical report and opinion in its denial of the claim 
over VA examination findings in February 2005, considering 
that the former examiner could not opine whether or not the 
appellant's hypertension was aggravated or increased in 
severity by service-connected headaches, and moreover, deemed 
any etiological relationship speculative.  The Parties 
pointed out that a speculative medical opinion as to 
causation could not establish a medical nexus to service. 
McLendon v. Nicholson, 20 Vet.App. 79, 85 (2006).

It was found that the VA examiner's opinion in February 2005 
to the effect that the appellant's service-connected 
headaches made nonservice-connected hypertension worse, 
although temporary and as an indirect result of tension, was 
not negative evidence against the claim, and that the Board's 
determination that it was not supportive of the claim was in 
error because aggravation of hypertension by service-
connected migraine headaches was indicated.  The case was 
thus remanded to the Board to provide an adequate statement 
of reasons and bases for the way it accorded probative weight 
to the medical evidence of record in formulating its 
decision.

After review of the record, the Board finds that there is 
significant ambiguity in both VA examiner's reports such that 
further development of the issue is warranted.  Not only is 
there some conflict and/or omissions in the clinical opinions 
as to whether hypertension is secondary to or has been made 
chronically worse by service-connected headaches, but an 
admission in June 2005 that a nexus is speculative.  As such, 
the Board finds that both VA examination reports in 2005 are 
inadequate for adjudication purposes.  Consequently, the 
Board does not have the requisite information to grant or 
deny service connection at this time.  

Further, the record indicates that the Veteran receives 
regular VA outpatient follow-up for various disabilities, 
including headaches and hypertension.  Treatment records 
dating through January 10, 2006 are of record.  The claims 
folder thus indicates that potentially relevant evidence in 
support of the Veteran's claim may exist or could be obtained 
from a VA facility. Therefore, relevant VA outpatient 
treatment records dating from January 11, 2006 should be 
retrieved and associated with the claims folder. 

Additionally, in correspondence dated in June 2009, the 
appellant wrote that since he had applied for service 
connection for hypertension, he had had triple bypass surgery 
in February 2007.  Authorization to retrieve these medical 
records was submitted.  These clinical data should also be 
requested and incorporated into the record.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2009), the implementing 
regulations found at 38 C.F.R. 
§ 3.159 (2009) and any other legal 
precedent are fully complied with 
and satisfied.  The Veteran should 
specifically be told what is 
required to substantiate the claim 
of entitlement to service 
connection for hypertension, 
claimed as secondary to service-
connected headaches. See Quartuccio 
v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  The Veteran's records from Dr. 
M. Gare should be requested and 
associated with the claims folder.

3.  Relevant VA clinical records 
dating from January 11, 2006 should 
be retrieved and associated with 
the claims folder.  

4.  Following a reasonable period 
of time for the receipt of the 
information requested above, the 
case should be referred to a VA 
cardiovascular specialist (if one 
is available or a physician if a 
specialist is not available) for 
review of the entire clinical 
record and a medical opinion.  The 
claims folder must be made 
available to the examiner.  The 
examiner should provide an opinion 
as to whether it is more likely 
than not (probability greater than 
50 percent), at least as likely as 
not (probability of 50 percent), or 
less likely than not (probability 
less than 50 percent) that 
hypertension is proximately due to 
or has been aggravated by the 
Veteran's service-connected 
headaches.  (If aggravation is 
found, the examiner should offer an 
assessment of the extent of 
additional disability to the 
appellant's cardiovascular status 
resulting from aggravation by 
service-connected headaches.).  If 
hypertension, to include any level 
of hypertension is unrelated to the 
service connected disability, that 
fact should be noted and explained 
in the report.

5.  After taking any further 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
claims folder is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

